NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10, 424, 465 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jingyuan Huang on 09 Dec 2021 and 23 June 2020.

The application has been amended as follows: 
Claims
The claims filed 25 Aug 2021 are amended as follows:

7. (Currently Amended) The apparatus of claim 1, wherein the dispersal mechanism further includes at least two metal grids each positioned between a discharge cavity of the at least two discharge cavities and the reaction chamber to create a pressure differential between the discharge cavity and the reaction chamber, each of the at least two metal grids further 

8.(Currently Amended) The apparatus of claim 7, further comprising a pulse power source coupled to a metal grid of the at least two metal grids, the pulse power source configured to provide a positive electrical charge to the metal grid in pulses, wherein plasma in the corresponding discharge cavity is blocked from entering the reaction chamber during a pulse-off period, and the plasma in the corresponding discharge cavity is passed through to the reaction chamber during a pulse-on period.

24.(Currently amended) The apparatus of claim 25, wherein the distance from [the]a discharge cavity of the at least two discharge cavities ranges from 1 to 10 cm.

25. (Currently Amended) The apparatus of claim 1, wherein the dispersal mechanism further comprises a vapor pipe connected directly to the reaction chamber to provide a vapor for forming reactive species with the carrier gas, wherein an outlet of the vapor pipe is positioned at a distance from the at least two discharge cavities to provide the vapor directly into the reaction chamber without passing through the at least two discharge cavities.

26.(Currently Amended) The apparatus of claim 1, wherein a power level of the second power source is configured to [[to]] be higher than a power level of the first power source.

Specification
The amendments to the Specification filed 25 March 2019 to correct cross-reference to 15/890476 in paragraph [0001] are acknowledged and accepted. Amendments to the 16 June 2020 are acknowledged and accepted. Further amendments to the Specification are as follows.

[0046] The primary rotation rack 130 may include rotation arms 112, 121 for moving a substrate to be treated within vacuum chamber 101. The primary rotation rack 130 may be coaxial with the central axis of vacuum chamber 101 and rotate along the central axis using a rotary motor 118. The power of rotary motor 118 may be between 30-3000 W. In some embodiments, the primary rotation shaft may be coupled or otherwise integrated with tail gas collection tube 111. In yet other embodiments, the tail gas collection tube 111 may also function as the primary rotation shaft.

[0049] The reaction chamber of the plasma polymerization coating apparatus also includes one or more substrate platforms configured to carry the one or more substrates that are to receive the plasma polymerization coating. Each substrate platform can be located on the secondary rotation rack 122. The substrate platforms may be planetary rotation platforms 114. Planetary rotation platforms 114 allow for placement of substrates 115 to be treated such that the substrates 115 are in continuous movement along vacuum chamber 101. The planetary rotation platforms 114 are secured along planetary rotary shafts 113, wherein each planetary rotation platforms 114 rotates around their own planetary rotation axes while the planetary rotation axes rotate around the central axis of vacuum chamber 101. The continuous movement allows for uniform plasma polymerization treatment on the surface of substrates 115.

[0073] In step 303, the method includes the step of configuring, by a controller, the rotation rate of the rotation motor to provide the same rate of spatial movement for each of the one or more substrates during the coating process in order to achieve uniform coating. Specifically, controller 117 transmits control signals to the primary rotation rack 130 containing substrates is coupled to planetary rotation shafts 113 and substrate platforms 114 for holding substrates 115 undergoing the plasma polymerization process. The rotation motor 118 generates the rotation motion of rotation arm 112. Controller 117 may transmit control signals to rotary motor 118 that control the timing, duration, and rate of the rotation.

[0074] In step 304, the reactive species discharge method includes the step of rotating a secondary rotation rack located on an arm 112 or 121 extending from the primary rotation shaft 
This allows for additional mitigation of negative effects caused by plasma density variations by further changing the position and orientation of each substrate 115 to be treated.

Drawings
Supplemental Drawings filed 25 June 2020 are accepted
Allowable Subject Matter
Claims 1, 3-8, 10-15, 24-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art of record (viz. Matsuyama et al. (US 4,851,256) in view of Fuji (US 2015/0136029 A1), Tamagaki et al. (US 2015/0329968 A1), and Kato et al. (US 2016/0138159 A1); and  Lubomirsky (US 2018/0096818 A1) in view of Kato et al. (US 2016/0138159 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " a dispersal mechanism positioned around a perimeter of the reaction chamber, the dispersal mechanism comprising:
at least two discharge cavities evenly spaced around the perimeter of the reaction chamber, wherein each of the at least two discharge cavities comprises a discharge source coupled to a first power source, the discharge source configured to ionize, in each discharge cavity, a carrier gas into plasma that is to be released into the reaction chamber;
a porous electrode placed between the at least two discharge cavities and the primary rotation rack, wherein the porous electrode is coupled to a second power source and is configured to generate plasma in the reaction chamber before or after the surface of the one or more substrate is coated, wherein the porous electrode is shared by the at least two discharge cavities,” in the context of other limitations of the claim. See also applicant’s remarks dated 16 June 2020 page 13-15 and remarks 25 Aug 2021 page 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716


/RAM N KACKAR/Primary Examiner, Art Unit 1716